DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/735,484 filed on 01/06/2020 have been examined. 


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a construction machine comprising: a body; a body angle sensor configured to detect body angle data corresponding to movement of the body; a front [[3D]] positioning sensor  mounted to the body and configured to detect a position of the body within a world space; a blade coupled to the body  via at least one  articulating connection; a blade angle sensor configured to detect blade angle data corresponding to movement of the blade; and one or more processors configured to perform operations comprising: receiving, from the body angle sensor, the body angle data;  receiving, from the blade angle sensor, the blade angle data; receiving, from the front positioning sensor , the position of the body within the world space; calculating, based on the blade angle data, at least one  position on the blade within a Page 2 of 9Appl. No. 16/735,484Attorney Docket No.: 101940-1172850 Amdt. dated January 17, 2020 Preliminary Amendment machine space, wherein the machine space includes a machine-space reference point; and calculating, based on the body angle data, the position of the body within the world space, and 
Claims 2-7 depend from claim 1, claims 9-14 depends on claim 8 and claims 16-20 depends from claim 15, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668